Carley, Chief Judge.
In May of 1987, appellee-defendants conveyed real property in Georgia by warranty deed to appellant-plaintiffs. In April of 1988, appellants filed suit, alleging that appellees had failed to disclose a latent defect in the property. Appellees, who are nonresidents, answered and subsequently moved to dismiss for lack of personal jurisdiction. The trial court granted appellees’ motion to dismiss. This court granted appellants’ application for an interlocutory appeal from that order.
Appellants have alleged a viable tort claim based upon the breach by appellees of the duty that is owed by a seller of realty in this state to disclose latent defects in the property that are known to him, but which are undiscoverable by a prospective buyer. See Wilhite v. Mays, 239 Ga. 31 (235 SE2d 532) (1977). It follows that the trial court erred in granting appellees’ motion to dismiss for lack of personal jurisdiction. See Edelschick v. Blanchard, 177 Ga. App. 410, 411 (2) (339 SE2d 628) (1985).

Judgment reversed.


McMurray, P. J., and Beasley, J., concur.

Long, Aldridge & Norman, Phillip A. Bradley, Vincent, Chorey, Taylor & Fell, Kenneth I. Sokolov, R. Chris Irwin & Associates, R. Chris Irwin, for appellees.